Eckert, J. On April 21,1942, the claimant, John Teefey, a dexigraph operator in the office of the Secretary of State, while removing a card caught in the machine, injured the index and middle fingers of his right hand. The accident resulted in the loss of the first two phalanges of the index finger. He was attended by Dr. J. E. Beisch at the Springfield Memorial Hospital, Springfield, Illinois. Claim is made for medical and hospital services and for loss of use of claimant’s index finger. At the time of the accident, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of the employment. Claimant had Been in the employ of the Secretary of State less than one month. Annual earnings of persons of the same class, in the same employment, and same location, are $1,200.00 per year. The basis for determining compensa,-' tion is therefore a weekly wage of $23.08. Claimant was temporarily disabled for a period of three weeks following the injury, during which time he was paid his regular wages in the amount of $69.24. During this period he was entitled to compensation in the amount of $25.39, so that there was an over-payment of $43.85. Claimant is therefore entitled to have and receive from the respondent the following, to-wit: 1. The sum of $11.54 per week for two weeks, or $23.08, for temporary total disability, and the further sum of $11.54 per week for forty weeks, or $461.60, for the permanent loss of use of his index finger. Since this injury occurred subsequent to July 1, 1941, this portion of the award must be increased 10% or $48.47, making a total of $533.15, from which should be deducted $69.24 for non-productive time, leaving a balance of $463.91. 2. The sum of $23.10 for the use of the Springfield Memorial Hospital, Springfield, Illinois, and the sum of $57.00 for the use of Dr. J. E. Beisch, 713% East North Grand Avenue, Springfield, Illinois. Award is therefore entered in favor of the claimant for the total sum of $544.01 to be paid to him as follows: 1. $23.10, for the use of the Springfield Memorial Hospital, Springfield, Illinois, payable forthwith. 2. $57.00 for the use of Dr. J. E. Beisch, 713% East North Grand Avenue, Springfield, Illinois, payable forthwith. 3. $298.77 accrued and payable forthwith. 4. $166.14 payable in weekly installments of $12.69 per week, beginning November 10, 1942, for a period of thirteen weeks with a final payment of $.17. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30th, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Fund in the manner provided for in such Act.